  Exhibit 10.2

AMENDED AND RESTATED GUARANTY FEE AGREEMENT
 
THIS AMENDED AND RESTATED GUARANTY FEE AGREEMENT (this “Amended Agreement”) is
made as of April 1, 2017 (the “Effective Date”), by and between Jonathan P.
Carroll (“Guarantor”) and Lazarus Refining & Marketing, LLC, a Delaware limited
liability company (“LRM”). Guarantor and LRM are sometimes referred to herein as
the "Parties".
 
WHEREAS, on June 22, 2015, Guarantor and LRM entered that certain Guaranty Fee
Agreement (the "Existing Agreement") wherein Guarantor receives fees for
providing a personal guarantee on repayment of funds borrowed and interest
accrued under certain LRM loan agreements;
 
WHEREAS, LRM entered a Loan and Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan and Security
Agreement”) dated May 2, 2014, with Sovereign Bank (“Lender”) as evidenced by
that certain Promissory Note (the “2014 Note”) of even date with the Loan and
Security Agreement, in the original principal sum of TWO MILLION AND 00/100
DOLLARS ($2,000,000.00); and
 
WHEREAS, LRM entered a Loan Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) dated June 22, 2015,
with Sovereign Bank (“Lender”) as evidenced by that certain Promissory Note (the
“2015 Note”) of even date with the Loan Agreement, in the original principal sum
of THREE MILLION AND 00/100 DOLLARS ($3,000,000.00); and
 
WHEREAS, as a condition precedent to Lender’s obligations to extend credit to
LRM under both the Loan and Security Agreement and the Loan Agreement, Lender
required the execution and delivery of a guaranty as security for the
obligations of LRM under: (i) the Loan and Security Agreement and 2014 Note and
(ii) the Loan Agreement and 2015 Note; and
 
WHEREAS, Guarantor entered:
 
(i) a Guaranty Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “2014 Guaranty”) of even date with the Loan and
Security Agreement and 2014 Note in favor of Lender to secure LRM’s obligations
under the Loan and Security Agreement and 2014 Note; and
(ii) a Guaranty Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “2015 Guaranty”) of even date with the Loan
Agreement and 2015 Note in favor of Lender to secure LRM’s obligations under the
Loan Agreement and 2015 Note.
 
NOW, THEREFORE, in consideration of the 2014 Guaranty, the 2015 Guaranty, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by LRM, the Parties agree as follows:
 
1.             Payment of Fee.  LRM shall pay Guarantor or assignee a fee in an
amount equal to two percent (2.00%) per annum, paid monthly, of the outstanding
principal balance owed under both the Loan and Security Agreement and the Loan
Agreement (the “Guaranty Fee Basis”). Amounts payable to Guarantor as the
Guaranty Fee shall be paid in cash and shares of Blue Dolphin Energy Company
common stock, par value $0.01 per share (the “Common Stock”) at the end of each
calendar month. The initial payment under this Amended Agreement shall be 100%
in Common Stock. Thereafter, payments shall be 50% in cash and 50% in Common
Stock. For the second payment and each payment thereafter, the number of shares
of Common Stock issued shall be determined by dividing the Guaranty Fee by 50%
(the “Share Basis Amount”). The Share Basis Amount shall then be divided by the
preceding 30-day average closing price of the Common Stock. This 30-day average
closing price shall be the cost basis for the issued shares, and the issued
shares shall be restricted pursuant to applicable securities holding periods for
affiliates.
 
2.             Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Texas without reference to any conflict
of law provision.
 
3.             Counterparts.  This Agreement may be executed in multiple
counterparts, including counterparts transmitted by facsimile, each of which
will be deemed an original, but both of which together will constitute one and
the same instrument.
 
[Remainder of page intentionally left blank; signature page to follow.]
 
 

 
 
IN WITNESS WHEREOF, the Parties have executed this Amended Agreement as of the
Effective Date.
 
 
LAZARUS REFINING & MARKETING, LLC 
JONATHAN P. CARROLL
 
 
 
By:
 /s/ TOMMY L. BYRD
 
By:
 /s/ JONATHAN P. CARROLL
 
Tommy L. Byrd
 
 
Jonathan P. Carroll
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
